Citation Nr: 1026619	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  08-24 525	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for headaches, to include 
as secondary to diabetes mellitus.  

2.  Entitlement to service connection for bilateral eye 
conditions, to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for a lung condition, to 
include as a result of exposure to herbicides.  

4.  Entitlement to service connection for a liver transplant, to 
include as a result of exposure to herbicides. 

5.  Entitlement to service connection for a bilateral hearing 
loss disability. 




REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968. 

These matters come before the Board of Veterans' Appeals (Board) 
on merged appeal from an October 2007 rating decision and a June 
2009 rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO in Lincoln, Nebraska, which, in pertinent 
part, denied the claims at issue. 

The Veteran testified at a March 2008 hearing at the RO.  A 
transcript of the hearing has been associated with the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.





REMAND

The Veteran claims entitlement to service connection for 
headaches, a bilateral eye condition, a lung condition, a liver 
transplant, and a bilateral hearing loss disability. 
The Board finds that these claims must be remanded to ensure that 
all due process requirements have been satisfied. 

In his February 2010 VA Form 9, the Veteran requested a hearing 
before a member of the Board to be held at his local Regional 
Office with respect to his service connection claims for 
headaches, a bilateral eye condition, a lung condition, and a 
liver transplant.  

In his March 2010 VA Form 9, the Veteran requested a hearing 
before a member of the Board to be held via videoconference with 
respect to his service connection claim for a bilateral hearing 
loss disability.  

Accordingly, the agency of original jurisdiction (AOJ) should 
schedule the Veteran for a hearing before the Board, notifying 
him of his options for a Travel Board or videoconference hearing 
and providing notice of the scheduled hearing date in accordance 
with 38 C.F.R. § 20.704(b) (2009).  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should send the Veteran a letter 
notifying him of his options for a hearing 
before the Board at his local VA office.  The 
AOJ should then schedule the Veteran for a 
Board hearing and provide proper notice of 
the hearing date.  

2.  After the hearing is conducted, or if the 
Veteran withdraws his hearing request or 
fails to report for the scheduled hearing, 
the case should be returned to the Board for 
further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


